DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 29 November 2021 are entered.  Claim 23 is new.  Claims 1, 5-9, 19 and 21-23 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 23 requires “wherein the solid food product does not contain a humectant.”  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims (see MPEP §2173.05(i)).  The specification discusses how the addition of glycerine to a bar prevents water migration but results in flavor modification which is not acceptable (p.2/L7-10).  Here, the specification does not positively recite humectants generally.

Claims 1, 5-9, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a sweetener consisting essentially of D-allulose syrup, wherein the D-allulose syrup is a concentrated solution of 50-98% D-allulose and 2% to 45%, fructose, based on a dry matter content of the syrup, the sweetener optionally also including one or more added sweeteners selected from the group consisting of glucose syrup, fructose syrups, Stevia, and sucralose” renders the claim indefinite.  It is not clear how the “optional” inclusion of one or more sweeteners does not necessarily effect the novel characteristics of the invention.  It is very different to add, for example, glucose syrup compared to sucralose.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2005/0002989 A1-hereafter referred to as Palmer) and Woodyer et al. (US 2016/0302463-hereafter referred to as Woodyer).
Regarding claims 1 and 5, Palmer teaches a nutrition bar comprising 12 to 40 wt% native protein such as isolated soy protein, soy protein concentrate or rice protein concentrate as recited in claim 1 ([0035]-[0036]).  This proportion of native protein overlaps with the claim proportion, i.e. 15 to 45 wt% of the food product. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP §2144.05 I).
Palmer teaches the nutrition bars comprise 2 wt% or more humectant ([0063]).  Palmer teaches the humectant is selected from the group consisting of polyols (i.e. diols and triols- [0064]).  Palmer does not disclose wherein the humectant must be glycerol (i.e. glycerine).
The nutrition bar of Palmer is disclosed to comprise up to 50 wt% natural sources of sugar ([0081]).
Palmer is silent regarding the sugar comprising D-allulose syrup.
Woodyer teaches a sweetener that is intended to be used as a replacement for nutritive sweeteners ([0014]).  The sweetener comprises D-allulose and is disclosed to be formulated as a syrup ([0016], [0055]).  The sweetener of Woodyer is disclosed to be useful in snack bars ([0045]).
 prima facie obviousness determination (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP §2144.07).  The obvious modification of Palmer with Woodyer would have produced the invention as claimed in claim 1.
The syrup of Woodyer is disclosed to comprise 45 to 80 wt% D-allulose, 20 to 55 wt% fructose and 0.02 to 0.3 wt% sucralose ([0017]).
The ratios of D-allulose to fructose in the sweetener of Woodyer overlap with those recited in claims 3 and 13.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP §2144.05 I).  Therefore, the modification of Palmer with Woodyer renders obvious the limitations of claims 3 and 13. 
Regarding claims 6, 7 and 19, the soy protein isolate or concentrate disclosed by Palmer is a vegetable protein and does not include hydrolysed protein.
Regarding claim 8, the bar of Palmer comprises protein and sweeteners and is therefore interpreted to read on a “dough bar” consistent with applicant’s specification (Pg. 1, lines 16-19).
Regarding claim 9, the bar of Palmer is disclosed to be used as part of a weight loss or weight control plan ([0097]) and therefore it would be obvious for a dietician to supply the bars of Palmer.
Regarding claim 21, the bar of Palmer as modified by Woodyer comprises only D-allulose syrup as a sweetener.
Regarding claim 22, the bar of Palmer comprises optional ingredients including for example flavorings and colorings ([0071]-[0074]).
Response to Arguments
Applicants’ arguments filed 29 November 2021 have been fully considered but they are not persuasive. 
Applicants point out that the Office Action mailed 8 June 2021 refers to Woodyer et al. as “US 2014/071745,” however, this publication does not include the inventor Woodyer et al.  Here, the Examiner inadvertently cited the wrong publication number and intended to refer to the previously applied Woodyer et al. reference (US 2016/0302463).  All citations were correctly mapped to the US 2016/0302463 publication (Woodyer et al.).    
Applicants submit “[a] feature of the claimed invention is that the food product, which includes D-allulose syrup as substantially the only sweetener, and a native protein, does not contain conventionally added humectants such as a glycerine, maltitol, or sorbitol.” Applicants argue “Palmer and Woodyer fail to disclose or suggest this feature . . . and in fact Palmer and Woodyer teach exactly the opposite, that a humectant (and glycerine in particular) is required.”
Note, the rejection under 35 U.S.C. 112(a) set forth above.  The specification discusses how the addition of glycerine to a bar prevents water migration but results in flavor modification which is not acceptable (p.2/L7-10).  Here, the specification does not positively recite must be glycerol (i.e. glycerine).  With regards to Woodyer et al., while the reference does not disclose all the features of the present claimed invention, Woodyer et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, the use of D-allulose as a replacement for nutritive sweeteners in snack bars ([0014], [0045]) and in combination with the primary reference, discloses the presently claimed invention.  Moreover, while Woodyer et al. disclose adding glycerin to food bar formulations, there is nothing in the disclosure of Woodyer et al. that suggest the ingredient is critical.
Applicants submit “the present disclosure describes how humectants result in undesirable flavor modification of the final product.”  Applicants submit they have “discovered that the claimed invention provides unexpected results, by using a D-allulose syrup instead of the previously-required humectants such as glycerine and sugar alcohol diols and triols, such as sorbitol.”  Applicants point to Table 2 of the present application which “provides direct comparisons of the claimed invention to various embodiments of the humectant of Palmer.”
Here, Palmer disclose a nutrition bar comprising 12 to 40 wt% native protein such as isolated soy protein, 2 wt% or more humectant ([0063]) and up to 50 wt% natural sources of sugar ([0081]).  Woodyer teaches a sweetener that is intended to be used as a replacement for nutritive sweeteners wherein sweetener comprises D-allulose and is disclosed to be formulated as 
Note, the present specification describes the use of glycerine results in undesirable flavor modification of the final product; the specification does not suggest all types of humectants would produce undesirable flavor modification of the final product.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner




/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759